     Case 6:13-cr-00061-RWS-JDL Document 14 Filed 01/28/20 Page 1 of 1 PageID #: 66

                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF TEXAS
                                             TYLER DIVISION

 UNITED STATES OF AMERICA §
                                                                §
                                                                § CASE NUMBER 6:13-CR-00061-RWS
                                                                §
 v.                                        §
                                                                §
                                                                §
 JOHNNY HINES, JR. §

                                     WAIVER OF PRELIMINARY HEARING

I understand that I have been charged with an offense in a criminal co plaint filed in this court, or charged with violating

the terms of probation or supervised release in a petition filed in this court. A magistrate judge has informed me of my right

to a preliminary hearing under Fed. R. Crim. P.5, or to a preliminary hearing under Fed. R. Crim. P.32.1. I agree to waive

my right to a preliminary hearing under Fed. R. Crim. P.5, or Fed. R. Crim. P.32.1.




Date:                     January 2020
                                Defendant s signat re

                                                                        X
                                                                f               ,     /

                                                              , J f k                     t
                                                       Signature of Defenda t s 'Attor ey
